Citation Nr: 0030383
Decision Date: 11/21/00	Archive Date: 12/28/00

DOCKET NO. 99-10 293               DATE NOV 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to an increased disability evaluation for inactive
pulmonary tuberculosis, with chronic bronchitis, chronic
obstructive pulmonary disease and emphysema, currently evaluated as
30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

INTRODUCTION

The appellant served on active duty from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a decision dated in October 1998, by the New Orleans,
Louisiana, Department of Veterans Affairs (VA) Regional Office
(RO).

REMAND

Review of the record reveals that pulmonary function studies,
conducted in July 1998 and May 1999, failed to test for the
diffusion capacity of the lung for carbon monoxide by the single
breath method (DLCO (SB)). Although forced expiratory volume in 1
second (FEV1) and forced expiratory volume in 1 second as a percent
of forced vital capacity (FEV1/FVC) results were obtained, the
Board interprets the rating criteria as requiring results for
DLCO(SB) as well.

Accordingly, in view of these circumstances, this case is REMANDED
to the RO for the following development:

1. The appellant should be scheduled for a VA respiratory
examination in an effort to determine the current nature and
severity of his service-connected respiratory disability. The
claimsfolder must be made available to, and reviewed by the
examiner prior to the examination. The examination must include
pulmonary function studies with findings for FEV1, FEV1/FVC and
DLCO(SB) or an explanation from the examiner as to why any of these
studies is not necessary. All diagnostic tests and studies deemed
necessary by the examiner should be

2 -

conducted, and all pertinent symptomatology and findings should be
reported in detail. The examiner should review the results of any
testing prior to completion of the report. The report of
examination should be comprehensive and include a detailed account
of all manifestations of relevant pathology found to be present.
The examiner should provide complete rationale for all conclusions
reached.

2. Following completion of the above actions, the RO must review
the claimsfolder and ensure that all of the foregoing development
has been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented.
Specific attention is directed to the examination report. If the
examination report fails to comply with the instructions noted
above or adequate respond to the specific opinions requested, the
report must be returned to the physician for corrective action. 38
C.F.R. 4.2 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO should readjudicate the claim at issue on
appeal. The RO must consider all the evidence of record as well as
all evidence obtained as a result of this remand.

Thereafter, the case should be returned to the Board, if in order.
The appellant need take no action until he is notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

3 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JAMES W. ENGLE 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -

